 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewers Local Union No.5,United Brewery & SoftDrink Workers of Philadelphia and Vicinity,Inter-national Union of United Brewery, Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIOandInternationalUnion of UnitedBrewery,Flour,Cereal,Soft Drink and DistilleryWorkers of America,AFL-CIOand C.Schmidt &Sons, Inc.andLocal 830, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Ind. Case4-CD- 187September 30, 1968DECISION AND DETERMINATION OF DISPUTEBy MEMBERS FANNING, JENKINS, AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by C. Schmidt & Sons, Inc , herein calledthe Employer, alleging that Brewers Local Union No.5,United Brewery & Soft Drink Workers of Philadel-phia and Vicinity, International Union of UnitedBrewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, (hereinafter calledBrewers Local 5) andInternationalUnion of UnitedBrewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO (hereinafter called"The International") have violated Section 8(b)(4)(D)of the Act. A duly scheduled hearing was held beforeWilliam R Tait, Jr, Hearing Officer, on April 24 and25, 1968. All parties appeared ' at the hearing andwere afforded full opportunity to be heard, toexamine andcross-examine witnesses, and to adduceevidence bearing on the issues The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed. Thereafter,the Employer, Brewers Local 5 and Teamsters Local830, filed briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings.1.THE BUSINESSOF THE EMPLOYERC Schmidt & Sons, Inc. is a Pennsylvania corpora-tion engaged in the brewing and sale of beer and alewith its main offices located in Philadelphia, Penn-sylvania and plants located in Philadelphia and Norris-ILocal 830, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereinafter referred to asTeamsters Local 830) has intervened in this matter claiming thedisputedwork Brewers Local Union 183, United Brewery and SoftDrink Workers of Philadelphia and Vicinity, International Union oftown, Pennsylvania and Cleveland, Ohio. During thepast fiscal year it shipped finished goods valued inexcess of $100,000 from its plant in Philadelphia,Pennsylvania to points outside the Commonwealth ofPennsylvania. We find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.it.THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated, and we find, thatBrewers Locals 5 and 183, their Joint ExecutiveBoard, the "International," and Teamsters Local 830are labor organizations within the meaning of the Act.III.THE DISPUTEA. BackgroundThe dispute herein involves the work of handlingpalletized empty beer kegs by means of forklift andthe depalletization of such empty kegs in the Em-ployer's new plant in Philadelphia, Pennsylvania. Itarisesout of the Employer's assignment, undercircumstances hereinafter described, of the work toemployees represented by Teamsters Local 830.On August 31, 1948, Brewers Locals 5 and 183were certified in a single bargaining unit of all bottleplatformmen and emergency servicemen but ex-cluding truckdrivers, keg platform men, warehouse-men, laborers, and helpers in the delivery department,office and clerical employees, watchmen, professionalemployees, salesmen, and supervisorsSince that time, the Employer has been a party tocontinuingcollective-bargainingagreementswithBrewery Workers Local Unions No. 5 and 180 whichcover all employees in the brewing and bottlingdepartment. The Employer also has had a contractwith Teamsters Local 830 covering drivers, forkliftoperators, helpers, keg platform men, and garagemen.The Employer, prior to commencing operations atits new facilities on April 16, 1968, had maintained aproduction facility located at Edward and HancockStreets in Philadelphia. Since about 1950, tractor-trailers pulled into its docks at Edward Street whereempty kegs were manually unloaded and placed on aconveyor which routed them into the building. Thisunloading operation was performed by members ofthe Teamsters, and other Teamster members stationedinside removed the empty kegs from the conveyorand placed them either in storage or on vibratingskidsThe vibrating skids transported the kegs to theUnited Brewery, Flour, Cereal, Soft Drink and Distillery Workers ofAmerica,AFL-CIO (hereinafter referred to as Brewers Local 183) andthe JointLocalExecutive Board in Philadelphia and Vicinity of BrewersLocal 5and 183(hereinafter called the Joint Executive Board) werepermitted to intervene.173 NLRB No. 14 BREWERS LOCAL 5, BREWERY WORKERSdebunging operator, a member of Brewers Local 5,who debunged (removed wooden plugs) the kegs andplaced them on a set of tracks leading into thewashing machine. After being automatically washedand inspected, the empty kegs then proceededthrough normal production channels to the fillingstage,with such work being performed by membersof Brewers Local 5.Several years ago, the Employer began working onmodernization of its production facility and con-structed a new building close by its existing facility.In October 1967, as the new building was nearingcompletion,management personnel and representa-tives of Brewers Local 5 and Teamsters Local 830held several meetings at which the assignment of workunder the new system was discussed.Under the new operation the empty kegs arrive intractor-trailers on pallets, which hold 12 kegs. Em-ployees, who are members of the Teamsters, unloadthe trailers using forklift trucks which place thethree-tiered pallets on a conveyor which leads to anautomatic elevator which in turn lifts them to thesecond floor washing and racking room where theyareautomatically discharged and moved on to aconveyor which transports them to a set positionfrom which the kegs can be removed from the palletsforwashing.At this point, the kegs are liftedmanually from the pallet and placed on a conveyorwhich supplies the new automatic debunger, washingand racking line. This work requires two employeesper shift. In addition to placing the empty kegsmanually on the automatic wash line, these twoemployees also manually remove the intermediateboards which separate the tiers of kegs, as well as thebase pallets, and stack them in positions alongsidetheirwork place. In addition, there is a forkliftdrivers' job,which consists of removing from theconveyor on the second floor those pallet loads whichare not immediately required in the wash line, storingthem in the storage area and returning them to thedepalletizing stationwhen they are needed. Theforkliftdriver also transports the base pallets andintermediate boards to the palletizing machine whichisused to palletize the kegs after washing and racking.The Employer's assignment of these three jobs;namely, the manual removal of the kegs from thepallets and the operation of the forklift truck, toemployees who are members of the Teamsters, is thework in dispute herein.B.Contentionsof thePartiesThe Employer assigned the work to the membersof Teamsters rather than to members of the Brewers2The relocation of this work,namely the handling of empty kegsprior to washing,to the second floor has resulted more in a change oflocation of such work than in the functional aspects of the work itselfIt is also noted that since 1950 or 1951,the Brewery Workers have not65Local 5 because it analogized the new operation tothe old and attempted to conform the jurisdiction asmuch as possible to the old method. It analogized thedepalletizing of kegs to the work previously done byTeamster members in placing the empty kegs on thevibrating skids to feed the debunging operation. TheEmployer contends that the new operation will onlycause a layoff of two members of Brewers Local 5,since attrition and transfers will take care of 14employees.On the other hand, there will be 19members of the Teamsters laid off despite theassignment of these three jobs to members repre-sented by that Union.Brewers Local 5 claims that this is an erroneouswork assignment. They claim this is an entirely newoperation and any analogies should be to case goodswhich are palletized in a similar manner, and arehandled after leaving the loading platform exclusivelyby members of Local 183 of the Brewery Workers.The Respondent takes issue with the term "depal-letizing" and contends that the job is more properly a"feeding and wash machine" operation. The Re-spondent further contends that the situs of the workis away from the traditional work area of Teamstermembers and is located in the wash house and rackingarea which had heretofore been the exclusive juris-diction of the Brewers Local.'The intervening Teamsters Local 830 agrees withthe Employer on the work assignment. It relies on thehistorical factor that keg platform men have beenexcluded from the Brewery Workers certification andthe collective-bargaining agreement. It contends thatthe exclusion has special significance and refers to anyemployees who handle empty kegs up to the begin-ning of the debunging operation. It further contendsthat the disputed work involves exactly the samefunction as performed by members of the Teamstersunder the old operation in supplying the debungingoperation with empty kegs.C.The Applicability of the StatuteThe charges herein allege violations of Section8(b)(4)(D) of the Act. The record shows, and BrewersLocal 5 concedes, that by letter, dated on or aboutMarch 18,1968, from the "International" and by oralcommunications by representatives of Brewers Local5, the Philadelphia Lager Beer Brewers' Associationand the Employer, the Employer was informed thatitsdecision to assign the disputed work to employeesrepresented by Teamsters Local 830 was unacceptableand that unless the disputed work was assigned toemployees represented by Brewers Local 5, membersof Brewers Local 5 would withhold their servicesmaintained exclusive jurisdictionoverthe wash house and racking areaasallegedbecause since that timetheyhave consented to theemploymentof members of the Teamsters in this areafor purposes ofhandling empty kegs prior to washing. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Employer and engage in a work stoppage.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before the Board for determination.D. The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.The Board has held that its determination in ajurisdictionaldispute case is an act of judgmentbased upon common sense and experience balancingsuch factors as are invoked in a particular case ratherthan upon precedent.3E.Conclusions as to the Meritsof theDisputeWe note, initially, that several factors ordinarily ofimportance in jurisdictional disputes are not presenthere.Thus, there is no claim by either Union, nordoes the record in any way indicate, that any specialskill is required or that either of the two competinggroups of employees is more experienced in, or morecapable of, doing the disputed work. Moreover, theEmployer concedes that the assignment of the dis-puted work was not influenced by considerations ofgreater efficiency or greater economy. Also, therecord herein shows that there is no uniformity ofindustry or area practice with respect to the disputedwork because there are no operations equivalent orcomparable to these operations at the Employer'snew facilitiesThe record does show that despite the greaterdegree of mechanization in the keg handling facilitiesof the new facilities, which accounts for the loss ofjobs from both groups, the Employer, by its assign-ment of the disputed work to the members of theTeamsters, has attempted to maintain essentially thesame work division between these two groups as wasmaintained at its old facilities. Thus, Teamster mem-bers continue to perform such manual handling ofkegs and movement of kegs to and from temporarystorage areas as is involved in the routing of emptykegs up until they reach the debunging operation. Ittherefore appears that while automation has elimi-nated a number of jobs in both bargaining units, theEmployer's present operation insofar as the disputedwork assignments are concerned has resulted more ina change in the place where the work is performedthan in the nature of such work.' We therefore find3 InternationalAssociationof Machinists, Lodge No 1743, AFL-CIO (J A. Jones Construction Company),135 NLRB 1402, 14114 We recognize that the place in which the work is to be performedhas a bearing on the correctness of a disputed work assignment, and thatthis factor weighs in favor of Respondent's claimto the work in disputethat the Employer's assignment of the work indispute to employees represented by the Teamsters isin essential conformity to past assignments of work atthe Employer's brewery. Furthermore, the Employ-er's assignment serves to divide more equally the lossof jobs occasioned by automation between thecompeting groups of employees. According to thetestimony of Employer's representatives, the moreextensive use of automation in the new facility hasresulted in the loss of 14 jobs in the Brewery Workers'unit and 19 in the Teamsters' unit if the Employer'sassignment of the disputed work to employees repre-sented by the Teamsters is allowed to stand. More-over, because of attrition and other factors, only twoBrewery Workers are to be laid off. This contrastswith 19 Teamsters, who are to be laid off even withthe Employer's assignment hereinMoreover, although neither collective-bargainingagreement expressly assigns the depalletizing work toemployees covered by it, the Teamsters Local 830agreement does contain classification for forkliftoperator and keg platform men. Historically, em-ployees represented by Teamsters have performed thework related to these classifications. The BrewersLocal 5 certification expressly excludes keg platformmen. The record also shows that since 1950 BrewersLocal 5 has acquiesced in the employment of kegplatformmen inside the facility for the manualhandling of empty kegs up to the point of thedebunging operation. We see no basis for altering thislong established division of work jurisdiction betweenthese two groups merely because the exact manner ofperforming such work has not been preserved and thework is performed at a different place. In thesecircumstances,we find that Teamsters Local 830collective-bargaining agreement weighs in favor of theEmployer's assignment of the disputed work.Conclusion as to the Merits of the DisputeUpon consideration of all pertinent factors appear-ing in the entire record, we shall assign the work indispute to the Employer's employees represented byTeamsters Local 830. The Employer's assignment ofthiswork is in basic conformity to its own pastpractices regarding the assignment of essentially sim-ilar keg handling functions. Also, this award effectsthe least disturbance of employees' job rights. Inmaking this determination, we are therefore assigningthe disputed work to employees of the Company whoare represented by Teamsters Local 830, but not tothat Union or its members.Respondent has, however, long acquiesced in assignment of keghandling functions which are performed "inside" to employees repre-sented by the Teamsters, and we find that other factors favoringassignment of the disputed work to such employees outweighs the"place" factor. BREWERSLOCAL 5,BREWERY WORKERSDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardherebymakes the following determination of thedispute.1.Employees employed by C Schmidt & Sons,Inc.,Philadelphia, Pennsylvania, who are currentlyrepresented by Local 830, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., are entitled to perform the depal-letizationwork and the the moving of such palletsused in the process of routing empty and full kegs toand from the Employer's debunging, washing, filling,and palletization department2.Brewers Local Union No. 5, United Brewery &SoftDrinkWorkers of Philadelphia and Vicinity,67International Union of United Brewery, Flour, Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, is not, and has not been, entitled by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Company to award the above work toitsmembers or employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Brewers Local UnionNo. 5, United Brewery & Soft Drink Workers ofPhiladelphia andVicinity, International Union ofUnited Brewery, Flour, Cereal, Soft Drink and Dis-tilleryWorkers of America, AFL-CIO, shall notifytheRegionalDirector for Region 4, in writing,whether it will or will not refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D), to award the work in dispute toitsmembers rather than to employees represented byTeamsters